    Case: 1:16-cv-00025-WAL-GWC Document #: 29 Filed: 05/27/20 Page 1 of 1



                         DISTRICT COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

                                          )
MARK KING,                                )
                                          )
                    Plaintiff,            )
             v.                           )
                                          )              Civil Action No. 2016-0025
RICK MULGRAVE, Director of the Virgin     )
Islands Bureau of Corrections,            )
                                          )
                    Defendant.            )
__________________________________________)

Appearances:
Mark King, Pro Se

                                          ORDER

        UPON CONSIDERATION of Plaintiff Mark King’s Amended Complaint (Dkt. No. 17);

Magistrate Judge George W. Cannon Jr.’s Report and Recommendation (“R&R”) (Dkt. No. 20);

and for the reasons set forth in the accompanying Memorandum Opinion filed contemporaneously

herewith; it is hereby

        ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 17) is DISMISSED AS

MOOT; and it is further

        ORDERED that the Clerk of Court shall provide a copy of this Order and its

accompanying Memorandum Opinion to Plaintiff by certified mail, return receipt requested; and

it is further

        ORDERED that the Clerk of Court is directed to mark the case CLOSED.

        SO ORDERED.

Date: May 27, 2020                                _______/s/________
                                                  WILMA A. LEWIS
                                                  Chief Judge



                                             1
